
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1A

EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into by and
between Charles Elliott (C.E.) Andrews, a resident of the Commonwealth of
Virginia ("Executive"), and SLM Corporation, a corporation organized and
existing under the laws of the State of Delaware ("Company").

        WHEREAS, the Company wishes to retain Executive and obtain his
commitment to serve as Executive Vice President of the Company on the terms set
forth herein;

        NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:

        1.     Employment and Term.    Executive hereby agrees to be employed as
Executive Vice President of the Company, and Company hereby agrees to retain
Executive as Executive Vice President ("Executive Vice President"). To the
extent required by law, Executive's employment under this Agreement shall be
maintained through Sallie Mae, Inc. ("Sallie Mae") or another wholly owned
subsidiary of Company used to employ Company executives, and in such case any
reference in this Agreement to employment or termination of employment with
Company shall be deemed to include employment or termination of employment with
Sallie Mae or such other subsidiary. The term of Executive's employment under
this Agreement (the "Term") shall be the period commencing on February 24, 2003
and ending on February 23, 2006. If Executive's employment continues after the
end of the Term, his status shall be that of an "at-will" employee, but the
Sections identified in Section 14 of this Agreement will remain in effect for as
long as the Company employs Executive.

        2.     Duties.    During the Term, Executive will have the title of
Executive Vice President. Executive shall report to and receive instructions
from Company's Chief Executive Officer and shall assume such duties and
responsibilities as may be reasonably assigned to Executive from time to time by
the Chief Executive Officer.

        3.     Other Business Activities.    Executive shall serve Company
faithfully and to the best of his ability and shall devote his full time,
attention, skill and efforts to the performance of the duties required by or
appropriate for his position as Executive Vice President. In furtherance of the
foregoing, and not by way of limitation, for so long as he remains an Executive
of Company, Executive shall not directly or indirectly engage in any other
business activities or pursuits, except for (a) with prior notice to the Chief
Executive Officer, activities in connection with (i) service as a volunteer,
officer or director or in a similar capacity of any charitable or civic
organization, (ii) managing personal investments, and (iii) serving as a
director, executor, trustee or in another similar fiduciary capacity for a
non-commercial entity; provided, however, that any such activities do not
materially interfere with Executive's performance of his responsibilities and
obligations pursuant to this Agreement. Notwithstanding the foregoing, Company
agrees that Executive may continue in his role as a member of the board of
directors of the entities that Executive has given prior notice to the Vice
Chairman and Chief Executive Officer prior to execution of this Agreement,
provided, however, that any such activities may not materially interfere with
Executive's performance of his responsibilities and obligations pursuant to this
Agreement.

        4.     Base Salary.    The Company shall pay Executive a salary at the
annual rate of $300,000 (the "Base Salary"). The Base Salary shall be inclusive
of all applicable income, Social Security and other taxes and charges which are
required by law or requested to be withheld by Executive and which shall be
withheld and paid in accordance with Company's normal payroll practice for its
similarly situated executives as in effect from time to time. The Compensation
and Personnel Committee of the Board of Directors of the Company (the
"Compensation Committee"), in consultation with the Chief Executive

1

--------------------------------------------------------------------------------


Officer, in its discretion may review Executive's Base Salary during the Term,
but shall have no obligation to increase the amount of Executive's Base Salary
based upon any such review.

        5.     Annual Incentive Compensation.    Executive shall participate in
Company's annual incentive compensation program(s) for executive officers as
provided in the Management Incentive Plan ("MIP"), subject to the limitations
and conditions set forth therein or in any successor plan. During the term of
the Agreement, Executive shall have a maximum bonus opportunity of 275% of Base
Salary (which would consider both corporate and individual performance under the
terms of the MIP), provided however, that in calendar year 2003, any bonus shall
be further prorated by the number of months Executive is a Company employee
during calendar year 2003.

        6.     Stock Options.    Executive shall be granted stock options to
purchase up to 200,000 shares of common stock of the Company under the terms and
conditions set forth in Schedule B and this Agreement.

        7.     Restricted Stock.    Executive shall be granted 10,000 shares of
restricted common stock of the Company under the terms specified under
Schedule C and this Agreement.

        8.     Pension Plans.    Executive shall be entitled to participate in
the tax-qualified and non-tax-qualified pension plans maintained or contributed
to by Company or for the benefit of its senior executives (Executive Vice
President level), including without limitation, the Sallie Mae Cash Account
Retirement Plan and the Sallie Mae Supplemental Cash Account Retirement Plan
(collectively, the "Company Pension Plans"), in accordance with the terms of
such Company Pension Plans as they may be amended from time to time in the
discretion of the Company; provided however, that upon Executive's termination
of employment for any reason other than termination by Company for Cause as
defined in Section 12.4, Executive shall be entitled to a supplemental
retirement benefit equal to the amount, if any, by which (i) the Target Benefit
Amount (as such term is defined below), exceeds (ii) the actuarial equivalent
life annuity benefit, if any, that would be payable following such termination
event under the Company Pension Plans, determined in accordance with the
actuarial assumptions then used on such termination event under the Company
Pension Plans to calculate the equivalent life annuity and assuming that
Executive commenced benefit distributions under the Company Pension Plans at the
same date. For purposes of this Agreement, the "Target Benefit Amount" equals a
single life annuity of $135,000 payable to Executive at age 61 following
continuous service with the Company from the date of this Agreement through age
61, except that: (1) if Executive's employment terminates Without Cause or For
Good Reason (as defined in Section 12.2) the Target Benefit Amount shall be as
provided in Section 12.2(c) or if Executive's employment otherwise terminates
before or after age 61, the Target Benefit Amount shall be adjusted as provided
for in the schedule attached hereto as Schedule A; and (2) if Executive's
employment terminates by the Company For Cause as provided in Section 12.4(a),
Executive shall forfeit the supplemental retirement benefit described in this
Section 8. Executive's Target Benefit Amount will accrue during a year on a
straight-line basis, upon the last day worked in each month. The Target Benefit
Amount is payable at the same time and in the same manner as Executive elects
under the Sallie Mae Supplemental Cash Account Retirement Plan.

        9.     Medical Insurance and Other Benefits.

        (a)   Medical Insurance.    During the Term of this Agreement and for as
long as Executive remains Executive Vice President, Executive shall be entitled
to participate in any medical and dental insurance plans generally available to
the senior management of Company, as such plans may be in effect from time to
time. For twelve (12) months after termination of Executive's employment with
Company, other than on account of termination by Company for Cause or by
Executive Without Good Reason (as such terms are defined in Section 12.4),
Executive and his eligible dependents or survivors shall be entitled to continue
to participate in such plans on the terms generally applied to actively employed
senior management of Company, including any

2

--------------------------------------------------------------------------------

employee cost-sharing provisions. The aforesaid twelve (12) months shall be
considered as continuing coverage under COBRA and pursuant to federal
regulations, Executive may continue remaining COBRA medical and dental coverage
for a maximum period of 18 months from the last day of the month following
termination of employment (last six (6) months at Executive's sole expense and
first twelve (12) months as described above). To the extent the terms and
conditions of the aforesaid plans do not permit participation by Executive, his
dependents, or his survivors, during the first twelve months after termination
of his employment with the Company, Company shall arrange to provide Executive,
his dependents, or his survivors with the after-tax economic equivalent of such
continued coverage. After the termination of his employment with Company,
Executive shall cease to be covered under the foregoing medical and/or dental
insurance plans if he obtains coverage under other medical and/or dental
insurance plans.

        (b)   Other Benefit Plans.    Executive shall be entitled to receive or
participate in such further savings, deferred compensation, health or welfare
benefit plans offered to Company's senior management generally, in accordance
with the terms of such plans as they may be amended from time to time in the
discretion of the Company.

        (c)   Perquisites; Expenses.    The Company agrees to reimburse
Executive for all reasonable, ordinary and necessary business expenses incurred
by Executive in performing his duties pursuant to this Agreement, in accordance
with Company's reimbursement policies generally applicable to management
personnel.

        10.   Nondisclosure of Confidential Information.

        (a)   Executive and Company acknowledge that Executive will, in the
course of his employment, come into possession of confidential, proprietary
business and technical information, and trade secrets of Company and its
Affiliates, as defined in Section 11(b) (the "Proprietary Information").
Proprietary Information includes, but is not limited to, the following:

•Business Procedures, Financial Information, Accounting Information, Credit
Information. All information concerning or relating to the way Company and its
Affiliates conduct their business, which is not generally known to the public or
within the industry or trade in which Company or its Affiliates compete (such as
Company contracts, internal business procedures, controls, plans, licensing
techniques and practices, supplier, subcontractor and prime contractor names and
contacts and other vendor information, computer system passwords and other
computer security controls, financial information, distributor information, and
employee data) and the physical embodiments of such information (such as check
lists, samples, service and operational manuals, contracts, proposals,
printouts, correspondence, forms, listings, ledgers, financial statements,
financial reports, financial and operational analyses, financial and operational
studies, management reports of every kind, databases, employment or personnel
records, and any other written or machine-readable expression of such
information as are filed in any tangible media).

•Marketing Plans and Customer Lists. All information not generally known to the
public or within the industry or trade in which Company or its Affiliates
compete pertaining to Company's and its Affiliates' marketing plans and
strategies; forecasts and projections; marketing practices, procedures and
policies; goals and objectives; quoting practices, procedures and policies; and
customer data including the customer list, contracts, representatives,
requirements and needs, specifications, data provided by or about prospective
customers, and the physical embodiments of such information.

•Business Ventures: All information not generally known to the public or within
the industry or trade in which Company or its Affiliates operate concerning new
product development, negotiations for new business ventures, future business
plans, and similar information and the physical embodiments of such information.

3

--------------------------------------------------------------------------------

•Software. All information relating to Company's and its Affiliates' software or
hardware in operation or various stages of research and development, which are
not generally known to the public or within the industry or trade in which
Company or its Affiliates compete and the physical embodiments of such
information.

•Litigation. Information which is not a public record and is not generally known
to the public or within the industry or trade in which Company or its Affiliates
compete regarding litigation and potential litigation matters and the physical
embodiments of such information.

•Policy Information. Information not of a public nature regarding the policies
and positions that have been or will be advocated by Company and its Affiliates
with government officials, the views of government officials toward such
policies and positions, and the status of any communications that Company or its
Affiliates may have with any government officials.

•Information Not Generally Known. Any information which (a) is not generally
known to the public or within the industry or trade in which Company or its
Affiliates compete, (b) gives Company or its Affiliates an advantage over its or
their competitors, or (c) has significant economic value or potentially
significant economic value to Company or its Affiliates, including the physical
embodiments of such information.

        (b)   Executive acknowledges that the Proprietary Information is a
valuable and unique asset of Company and its Affiliates. Executive agrees that
he will not, at any time during his employment or after the termination of his
employment with Company, without the prior written consent of Company or its
Affiliates, as applicable, either directly or indirectly divulge any Proprietary
Information for his own benefit or for any purpose other than the exclusive
benefit of Company and/or its Affiliates.

        11.   Agreement Not to Compete.

        (a)   Executive agrees that he shall not compete with Company or its
Affiliates for the Restricted Period, which is defined as the longer of two
years after the termination of Executive's employment with Company for any
reason, or six months after he no longer holds any unexercised Stock Options
(whether or not then vested or exercisable).

        (b)   For the purposes of this Section 11, "compete" shall mean directly
or indirectly through one or more intermediaries (i) working or serving as a
director, officer, employee, consultant, agent, representative, or in any other
capacity, with or without compensation, on behalf of one or more entities
engaged in the Company's Business (as defined below) in the United States,
Canada, or any other country where Company (including any Affiliate) either
engages in the Company's Business at the time of Executive's termination or
where Company, at the time of Executive's termination, has developed a business
plan or taken affirmative steps to engage in the Company's Business;
(ii) soliciting any employees, customers, or business partners of Company,
inducing any customer or business partner of the Company to breach a contract
with the Company or any principal for whom the Company acts as agent to
terminate such agency relationship; and/or (iii) making statements about Company
or its management reasonably determined by the Company to be disparaging. For
purposes of this provision, the term "the Company's Business" shall mean any
business activity or line of business similar to the type of business conducted
by Company, Sallie Mae, and/or their Affiliates at the time of Executive's
termination of employment or which Company, Sallie Mae and/or their Affiliates
at the time of Executive's termination of employment or within one year prior
thereto have planned to enter into or conduct. Given his role as Executive Vice
President, Executive expressly agrees that the markets served by Company, Sallie
Mae and their Affiliates extend nationally and to Canada and are not dependent
on the geographic location of the executive personnel or the businesses by which
they are employed and that the restrictions set forth in this Section 11 are
reasonable and are no greater than are required for the protection

4

--------------------------------------------------------------------------------




of Company, Sallie Mae, and its Affiliates. For purposes of this Agreement, the
term "Affiliate" shall be deemed to refer to Company, and any entity (whether or
not existing on the date hereof) controlling, controlled by or under common
control with Company.

        (c)   In the event the Company reasonably determines that Executive has
violated any provision of this Section 11, and Executive has not cured such
violation within five (5) days of the date of receipt of written notice thereof
by Executive, Executive shall (i) forfeit the Stock Options granted under this
Agreement and Schedule B, regardless of whether then vested, unvested,
exercisable or unexercisable, and (ii) repay to Company any gross profits
realized from the exercise of the Stock Options since the earlier of one year
prior to the date of such violation and the termination of Executive's
employment with Company (whichever date occurred the longest period of time
before the date of any such option exercise).

        12.   Termination.    Executive's employment hereunder may be terminated
during the Term upon the occurrence of any one of the events described in this
Section 12. Upon termination, Executive shall be entitled only to such
compensation and benefits as described in this Section 12.

        12.1. Disability and Death.

        (a)   Disability.    If Executive becomes physically or mentally
disabled to such an extent that he is not able to perform the duties set forth
in Section 2 of this Agreement, with or without a reasonable accommodation, for
a period of more than 180 days, either consecutively or within any 365-day
period ("Disability"). If the employment of Executive terminates during the Term
due to the Disability of Executive, Company shall provide to Executive
(i) whatever benefits are available to him under any disability benefit plan(s)
applicable to him at the time of such termination to the extent Executive
satisfies the requirements of such plan(s), and (ii) the payments set forth in
Section 12.1(c).

        (b)   Death.    If Executive dies during the Term, Company shall pay to
Executive's executors, legal representatives or administrators the payments set
forth in Section 12.1(c). Except as specifically set forth in this Section 12.1
or under applicable laws, Company shall have no liability or obligation
hereunder to Executive's executors, legal representatives, administrators, heirs
or assigns or any other person claiming under or through him by reason of
Executive's death, except that Executive's executors, legal representatives or
administrators will be entitled to receive any death benefit payable to them as
beneficiaries under any insurance policy or other benefits plans in which
Executive participates as an employee of Company and to exercise any rights
afforded them under any benefit plan then in effect.

        (c)   Payment Upon Disability or Death.    Upon termination of the
employment of Executive due to death or Disability during the Term, Company
shall pay an amount equal to all accrued but unpaid Base Salary through the date
of termination of employment, plus a MIP bonus pro-rated for the year through
the date of termination, plus an amount equal to the following: three (3) times
Base Pay less the amount of Base Salary received since February 24, 2003 (under
no circumstances shall such number be less than zero). In addition, upon such
termination of employment, Executive and Executive's eligible dependents or
survivors shall be entitled to medical and dental insurance benefits as provided
in Section 9(a) and to the supplemental retirement benefit described in
Section 8 accrued as of the date of termination and payable immediately.

        12.2. Termination By Company Without Cause; Termination By Executive For
Good Reason.

        (a)   Termination By Company Without Cause.    The Company may terminate
Executive's employment hereunder at any time for any reason other than Cause
upon written notice to Executive ("Termination Without Cause").

5

--------------------------------------------------------------------------------




        (b)   Termination By Executive For Good Reason.    Executive may
terminate his employment hereunder at any time For Good Reason ("Termination For
Good Reason"). For purposes of this Agreement, Good Reason shall mean (i) a
material reduction in the position of Executive, provided that a Change in
Control (including the fact that the Company's stock is not publicly held or is
held or controlled by a single stockholder as a result of a Change in Control)
shall not be deemed a material reduction in the position or responsibilities of
Executive; (ii) a reduction in Executive's Base Salary or a material reduction
in Executive's compensation arrangements or benefits; (iii) a substantial
failure of Company to perform any material provision of this Agreement; or
(iv) a relocation of Company's executive offices to a distance of more than
seventy-five (75) miles from its location as of the date of this Agreement,
unless such relocation results in Company's executive offices being closer to
Executive's then primary residence or does not substantially increase the
average commuting time of Executive. For purposes of this Agreement, Good Reason
shall not include notice to Executive that Executive's employment will terminate
upon expiration of the Term of this Agreement.

        (c)   In the event of a Termination Without Cause or a Termination For
Good Reason, and provided Executive signs a release of claims against the
Company, Company shall pay to Executive within forty-five (45) days after
termination an amount equal to all accrued but unpaid Base Salary through the
date of termination of employment, plus a MIP bonus pro-rated for the year
through the date of termination, plus an amount equal to the following: three
(3) times Base Pay less the amount of Base Salary received since February 24,
2003 (under no circumstances shall such number be less than zero). Further, upon
and following Executive's Termination Without Cause or Termination For Good
Reason, Executive and Executive's eligible dependents or survivors shall be
entitled to medical and dental insurance benefits as provided in Section 9(a)
and shall be entitled to receive the supplemental retirement benefit described
in Section 8 accrued as of the date of termination provided that for purposes of
calculating the supplemental retirement benefit, the Target Benefit Amount shall
be no less than the Target Benefit Amount that otherwise would have accrued upon
February 23, 2006.

        12.3 Change in Control.

        (a)   For purposes of this Agreement, "Change in Control" shall mean an
occurrence of one or more of the following events:

(i)an acquisition (other than directly from Company) of any voting securities of
Company (the "Voting Securities") by any "person" or "group" (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) other
than an employee benefit plan of Company, immediately after which such person or
group has "Beneficial Ownership" (within the meaning of Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
Company's then outstanding Voting Securities; or

(ii)within any 12-month period, the individuals who were directors of the
Company as of the date the Board of Directors approved this Agreement (the
"Incumbent Directors") ceasing for any reason other than death, disability or
retirement to constitute at least a majority of the Board of Directors, provided
that any director who was not a director as of the date the Board of Directors
approved this Agreement shall be deemed to be an Incumbent Director if such
director was appointed or nominated for election to the Board of Directors by,
or on the recommendation or approval of, at least a majority of directors who
then qualified as Incumbent Directors, provided further that any director
appointed or nominated to the Board of Directors to avoid or settle a threatened
or actual proxy contest shall in no event be deemed to be an Incumbent Director;
or

6

--------------------------------------------------------------------------------

(iii)satisfaction of all conditions to a merger, consolidation, or
reorganization involving Company that results in the stockholders of Company
immediately before such merger, consolidation or reorganization owning, directly
or indirectly, immediately following such merger, consolidation or
reorganization, less than fifty percent (50%) of the combined voting power of
the corporation which survives such transaction as the ultimate parent entity,
unless such merger, consolidation or reorganization is not thereafter
consummated; or

(iv)a sale of all or substantially all of the assets of Company.

        (b)   If, as a result of payments provided for under or pursuant to this
Agreement together with all other payments in the nature of compensation
provided to or for the benefit of Executive under any other agreement in
connection with a Change in Control, Executive becomes subject to taxes of any
state, local or federal taxing authority that would not have been imposed on
such payments but for the occurrence of a Change in Control, including any
excise tax under Section 4999 of the Code and any successor or comparable
provision, then, in addition to any other benefits provided under or pursuant to
this Agreement or otherwise, Company (including any successor to Company) shall
pay to Executive at the time any such payments are made under or pursuant to
this or the other agreements, an amount equal to the amount of any such taxes
imposed or to be imposed on Executive (the amount of any such payment, the
"Parachute Tax Reimbursement"). In addition, Company (including any successor to
Company) shall "gross up" such Parachute Tax Reimbursement by paying to
Executive at the same time an additional amount equal to the aggregate amount of
any additional taxes (whether income taxes, excise taxes, special taxes,
employment taxes or otherwise) that are or will be payable by Executive as a
result of the Parachute Tax Reimbursement being paid or payable to Executive
and/or as a result of the additional amounts paid or payable to Executive
pursuant to this sentence, such that after payment of such additional taxes
Executive shall have been paid on a net after-tax basis an amount equal to the
Parachute Tax Reimbursement. The amount of any Parachute Tax Reimbursement and
of any such gross-up amounts shall be determined by Company's independent
auditing firm, whose determination, absent manifest error, shall be treated as
conclusive and binding absent a binding determination by a governmental taxing
authority that a greater amount of taxes is payable by Executive.

        12.4 Termination For Cause; Termination By Executive Without Good
Reason.

        (a)   Termination for Cause.    The Company may terminate the employment
of Executive for Cause at any time during the Term. For purposes of this
Agreement, Cause shall mean a determination by the Company that there has been a
willful and continuing failure of Executive to perform substantially his
obligations under this Agreement (other than as a result of Executive's death or
Disability) and, if in the judgment of the Company such willful and continuing
failure may be cured by Executive, that such failure has not been cured by
Executive within ten (10) business days after written notice of such was given
to Executive by the Company, or that Executive has committed an act of
Misconduct (as defined below). For purposes of this Agreement, "Misconduct"
shall mean: (i) embezzlement, fraud, commission of a felony, breach of fiduciary
duty or deliberate disregard of material Company rules, including, but not
limited to Sallie Mae's Code of Business Conduct, as modified from time to time;
(ii) personal dishonesty of Executive materially injurious to Company; (iii) an
unauthorized disclosure of any Proprietary Information; or (iv) competing with
the Company while employed by the Company or during the Restricted Period, in
contravention of Section 11.

        (b)   Termination By Executive Without Good Reason.    Executive may
terminate his employment hereunder at any time without Good Reason (as defined
in Section 12.2(b)) ("Termination Without Good Reason").

7

--------------------------------------------------------------------------------




        (c)   In the event Executive's employment with Company is terminated by
Company for Cause or by Executive Without Good Reason, Executive shall receive
all accrued but unpaid Base Salary, and benefits as of the effective date of
termination. If Executive's employment is terminated by Company for Cause,
Executive shall forfeit the supplemental retirement benefit described in
Section 8. If Executive terminates his employment Without Good Reason, Executive
shall be entitled to receive the supplemental retirement benefit described in
Section 8 accrued as of the date of termination.

        13.   Other Agreements.    Executive represents and warrants to Company
that:

        (a)   There are no restrictions, agreements or understandings whatsoever
to which Executive is a party or by which he is bound that would prevent or make
unlawful Executive's execution of this Agreement or Executive's employment
hereunder, or which are or would be inconsistent or in conflict with this
Agreement or Executive's employment hereunder, or which would prevent, limit or
impair in any way the performance by Executive of his obligations hereunder.

        (b)   Executive shall disclose the existence and terms of the
restrictive covenants set forth in this Agreement to any employer by whom
Executive may be employed during the Term (which employment is not hereby
authorized) or during the Restricted Period as defined in the Agreement Not to
Compete by and between Executive and Company set forth in Section 11 hereof.

        14.   Survival of Provisions.    The provisions of this Agreement,
including without limitation those set forth in Sections 3, 8, 9, 10, 11, 13,
14, 15, 17, 18, 25 and 26 hereof, shall survive the termination of Executive's
employment hereunder and the payment of all amounts payable and delivery of all
post-termination compensation and benefits pursuant to this Agreement incident
to any such termination of employment.

        15.   Successors and Assigns.    This Agreement shall inure to the
benefit of and be binding upon Company and its successors or permitted assigns
and Executive and his executors, administrators or heirs. The Company shall
require any successor or successors expressly to assume the obligations of
Company under this Agreement. For purposes of this Agreement, the term
"successor" shall include the ultimate parent corporation of any corporation
involved in a merger, consolidation, or reorganization with or including the
Company that results in the stockholders of Company immediately before such
merger, consolidation or reorganization owning, directly or indirectly,
immediately following such merger, consolidation or reorganization, securities
of another corporation, regardless of whether any such merger, consolidation or
reorganization is deemed to constitute a Change in Control for purposes of this
Agreement. Executive may not assign any obligations or responsibilities under
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of Company. At any time prior to a Change in Control,
the Company may provide, without the prior written consent of Executive, that
Executive shall be employed pursuant to this Agreement by any of its Affiliates
instead of or in addition to Sallie Mae or Company, and in such case all
references herein to the "Company" shall be deemed to include any such entity,
provided that (i) such action shall not relieve Company of its obligation to
make or cause an Affiliate to make or provide for any payment to or on behalf of
Executive pursuant to this Agreement, and (ii) Executive's duties and
responsibilities shall not be significantly diminished as a result thereof. The
Board of Directors may assign any or all of its responsibilities hereunder to
any committee of the Board of Directors, in which case references to Board of
Directors shall be deemed to refer to such committee.

        16.   Executive Benefits.    This Agreement shall not be construed to be
in lieu of or to the exclusion of any other rights, benefits and privileges to
which Executive may be entitled as an executive of Company under any retirement,
pension, profit-sharing, insurance, hospitalization or other plans or benefits
which may now be in effect or which may hereafter be adopted.

8

--------------------------------------------------------------------------------


        17.   Litigation Concerning Prior Employer.    If Executive is named as
a Defendant or receives a notice of a deposition or subpoena concerning his
prior employer (since 1980), Executive shall provide reasonable notice of such
events and copy of such legal notices to the General Counsel of the Company.

        18.   Notices.    All notices required to be given to any of the parties
of this Agreement shall be in writing and shall be deemed to have been
sufficiently given, subject to the further provisions of this Section 18, for
all purposes when presented personally to such party, or sent by facsimile
transmission, any national overnight delivery service, or certified or
registered mail, to such party at its address set forth below:

        (a)   If to Executive:

Mr. C. E. Andrews
2020 Spring Branch Drive
Vienna, VA 22181


        (b)   If to Company:

SLM Corporation
Sallie Mae, Inc.
11600 Sallie Mae Drive
Reston, VA 20193
Attention: General Counsel
Fax No. (703) 810-7695

Such notice shall be deemed to be received when delivered if delivered
personally, upon electronic or other confirmation of receipt if delivered by
facsimile transmission, the next business day after the date sent if sent by a
national overnight delivery service, or three (3) business days after the date
mailed if mailed by certified or registered mail. Any notice of any change in
such address shall also be given in the manner set forth above. Whenever the
giving of notice is required, the giving of such notice may be waived in writing
by the party entitled to receive such notice.

        19.   Entire Agreement; Amendments.    This Agreement and any other
documents, instruments or other writings delivered or to be delivered in
connection with this Agreement as specified herein constitute the entire
agreement among the parties with respect to the subject matter of this Agreement
and supersede all prior and contemporaneous agreements, understandings, and
negotiations, whether written or oral, with respect to the terms of Executive's
employment by Company. This Agreement may be amended or modified only by a
written instrument signed by all parties hereto.

        20.   Waiver.    The waiver of the breach of any term or provision of
this Agreement shall not operate as or be construed to be a waiver of any other
or subsequent breach of this Agreement.

        21.   Governing Law.    This Agreement shall be governed and construed
as to its validity, interpretation and effect by the laws of the Commonwealth of
Virginia.

        22.   Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or such provisions, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

        23.   Section Headings.    The section headings in this Agreement are
for convenience only; they form no part of this Agreement and shall not affect
its interpretation.

9

--------------------------------------------------------------------------------


        24.   Counterparts.    This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute one and the same
instrument.

        25.   Specific Enforcement; Extension of Period.    Executive
acknowledges that the restrictions contained in Sections 10 and 11 hereof are
reasonable and necessary to protect the legitimate interests of Company and its
Affiliates and that Company would not have entered into this Agreement in the
absence of such restrictions. Executive also acknowledges that any breach by him
of Sections 10 or 11 hereof will cause continuing and irreparable injury to
Company for which monetary damages would not be an adequate remedy. Executive
shall not, in any action or proceeding by Company to enforce Sections 10 or 11
of this Agreement, assert the claim or defense that an adequate remedy at law
exists. In the event of such breach by Executive, Company shall have the right
to enforce the provisions of Sections 10 and 11 of this Agreement by seeking
injunctive or other relief in any court, and this Agreement shall not in any way
limit remedies at law or in equity otherwise available to Company. In the event
that the provisions of Sections 10 or 11 hereof should ever be adjudicated to
exceed the time, geographic, or other limitations permitted by applicable law in
any applicable jurisdiction, then such provisions shall be deemed reformed in
such jurisdiction to the maximum time, geographic, or other limitations
permitted by applicable law.

        26.   Arbitration.    Any dispute or claim, other than those referred to
in Section 25, arising out of or relating to this Agreement or otherwise
relating to the employment relationship between Executive and Company (including
but not limited to any claims under Title VII of the Civil Rights Act of 1964,
as amended; the Americans with Disabilities Act; the Age Discrimination in
Employment Act; the Family and Medical Leave Act; and the Employee Income
Retirement Security Act) shall be submitted to Arbitration, in Fairfax County,
Virginia, and except as otherwise provided in this Agreement shall be conducted
in accordance with the rules of, but not under the auspices of, the American
Arbitration Association. The arbitration shall be conducted before an
arbitration tribunal comprised of three individuals, one selected by Company,
one selected by Executive, and the third selected by the first two. The parties
and the arbitrators selected by them shall use their best efforts to reach
agreement on the identity of the tribunal within ten (10) business days of
either party to this Agreement submitting to the other party a written demand
for arbitration. The proceedings before the tribunal shall take place within
twenty (20) business days of the selection thereof. Executive and Company agree
that such arbitration will be confidential and no details, descriptions,
settlements or other facts concerning such arbitration shall be disclosed or
released to any third party without the specific written consent of the other
party, unless required by law or court order or in connection with enforcement
of any decision in such arbitration. Any damages awarded in such arbitration
shall be limited to the contract measure of damages, and shall not include
punitive damages. The parties shall equally divide the costs of the arbitrators,
and each party shall bear his or its attorneys' fees and other costs, except
that the arbitrators may specifically direct one party to bear the entire cost
of the arbitration, including all attorneys' fees, if the arbitrators determine
that such party acted in bad faith.

        IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed the day and year first written above.

SLM Corporation    
By:
/s/ Marianne M. Keler

--------------------------------------------------------------------------------


 
/s/ C. E. Andrews

--------------------------------------------------------------------------------

C.E. Andrews Title: General Counsel

--------------------------------------------------------------------------------

   

10

--------------------------------------------------------------------------------

Schedule A

NONQUALIFIED TARGET PENSION PLAN BENEFIT
FOR C.E. ANDREWS

        Target Pension Plan Benefit: An annual target pension plan benefit at
age 61 of $135,000 offset by the sum of the single life annuity-equivalent
benefits accrued under the Cash Account Retirement Plan, nonqualified
Supplemental Cash Account Retirement Plan.

 
   
   
  Total Annual Target
(Before Benefit Offsets)

--------------------------------------------------------------------------------

Year


--------------------------------------------------------------------------------

   
   
  Date

--------------------------------------------------------------------------------

  Age

--------------------------------------------------------------------------------

  Life Annuity

--------------------------------------------------------------------------------

  Lump Sum

--------------------------------------------------------------------------------

1   12/31/2003   52   $ 7,000   $ 107,000 2   12/31/2004   53   $ 15,000   $
227,000 3   12/31/2005   54   $ 24,000   $ 357,000 4   12/31/2006   55   $
35,000   $ 512,000 5   12/31/2007   56   $ 46,000   $ 662,000 6   12/31/2008  
57   $ 60,000   $ 847,000 7   12/31/2009   58   $ 75,000   $ 1,039,000 8  
12/31/2010   59   $ 93,000   $ 1,263,000 9   12/31/2011   60   $ 112,000   $
1,490,000 10   12/31/2012   61   $ 135,000   $ 1,757,000 11   12/31/2013   62  
$ 161,000   $ 2,049,000

        The total annual target pension plan benefits shown reflect adjustments
to the age 61 benefit for years of service and payment commencement dates before
and after age 61. The benefit offsets at any given date are the single life
annuity-equivalent amounts accrued under the respective plans, as if they were
payable at the same date.

        Payment Options. The target pension plan benefit is payable as a life
annuity, actuarially equivalent joint and survivor annuity or as a lump sum,
based on the actuarial conversion rates in the Cash Account Retirement Plan, as
of the date payment(s) begin. Lump sums shown above are for illustration only
and are based on the rates for fourth quarter 2002, including an interest rate
of 4.96%. The actual lump sum could vary significantly—higher or lower—depending
on rates.

11

--------------------------------------------------------------------------------




QuickLinks


EMPLOYMENT AGREEMENT
